THE THIRTEENTH COURT OF APPEALS

                                   13-13-00454-CR


                                SAMANTHA GARZA
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                    105th District Court of Kleberg County, Texas
                           Trial Cause No. 12-CRF-0138


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED FOR WANT OF JURISDICTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

April 3, 2014